DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/680,441 and is in response to Applicant Arguments/Remarks filed 03/21/2022.
Claims 1-20 are previously pending, of those claims, claims 1, 4-5, 8, 14-15, and 18 have been amended, claims 6, 11, and 16-17 have been canceled, and new claims 21-24 have been added.  Claims 1-5, 7-10, 12-15, and 18-24 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 14-16, and 19-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by YAMAMOTO (US 2015/0037632 A1).
With respect to claims 1.  YAMAMOTO teaches a battery cooling system that includes a case that forms an internal space surrounded by a plurality of walls to accommodate a plurality of battery cells (abstract).  There is a blower in the case that circulates a fluid for cooling the battery cells inside of the case and in a passage along the walls (abstract).  The battery cooling system 1 is used for vehicles such as hybrid (paragraph 0050).  The case 2 forms a sealed space (paragraph 0052).  The plurality of battery cells 3 constitute a plurality of cell stacks 31, 32 and are taken to be the claimed at least one battery block (paragraph 0054).  The stacking direction of the cell stacks 31 and 32 are the same (paragraph 0056).  There are inter-battery passages 310 and 320 formed between adjoining battery cells 3 of the cell stack 31 (paragraph 0065).  The circulating flow passage forms a circulating course of the fluid that flows forcibly due to the blower 4 formed in the case (paragraph 0070).  The circulating flow passage is composed of a series of passages that connects the blower 4, such as a first branching passage 610, second branching passage 620 (paragraph 0073).  The fluid flows from the blower to the first and then second branching passage, the branched fluids flow through the walls of the passages, and then the branched fluids are then joined at the inter-battery passages 310, 320 and the joined fluid is sucked into a suction part of the blower (paragraph 0074).  These flow passages, such as the branching passages are taken to be the claimed passage structure body.  
YAMAMOTO teaches the two passage walls on the interior surfaces of the case 2 (Figure 1).  As seen in Figure 9, the coolant is routed to the outside of the interior of the casing, and then between the battery cells, and is exited out through discharge passage 57, which is located in a central area (paragraph 0472).  The passage between the pairs of battery columns in Figure 9 is taken to be the claimed collection passage.  YAMAMOTO teaches a flow path formed between the passage walls to between the battery cells in the battery blocks (See Figure 9).  The flow path from the left side passage forming member 209 through the two battery blocks is taken to be the first flow path (see Figure 9).  The flow path from the right side passage forming member 209 through the right two columns of stacked batteries towards the middle is taken to be the second flow path (see Figure 9).  These flow paths then are flowing in opposite directions (towards each other as seen in Figure 9).  Claim 1 recites “wherein at least one passage structure body” and “wherein the at least one passage structure body includes a distribution passage”.  Therefore claim 1 recites that there may include more than one passage structure body each including a distribution passage.  Therefore the YAMAMOTO is taken to include two passage structure bodies, each including a distribution passage.  
Further with respect to claims 14 and 21.  The rejection above in view of claim 1 is repeated here.  YAMAMOTO then further teaches the battery cooling system includes a top wall 25 of the case 2 (paragraph 0023).  Further there is a bottom wall 23 (paragraph 0084) and side walls (paragraph 0109).  These side walls and bottom is taken to form a tub like receiving part.  There is included at least an air supplying duct 64 (paragraph 0468) and discharge passage 57 (paragraph 0472) for the fluid to discharge out of the case.  Therefore the case is taken to be connected in a fluid tight manner so that the cooling liquid may be discharged out through the discharge passage.  During operation the cooling fluid flows from the air supplying duct (paragraph 0471) through the introduction passage 58 and is blown through the circulation passage 500 (paragraph 0471).  The circulating passage is composed of the suction passages 54, blowing passages 55, top wall side passage 50, battery passages 56, and gathering passages 53 (paragraph 0402).  The discharge passage 57 is taken to be the claimed outlet, and part of fluid circulating within the case leaks outside (paragraph 0472).  Fluids discharged from the fluid discharge passage, such as the blowing passages 55 contracts before reaching the suction passages (paragraph 0474).  Therefore the cooling fluid flows at least through the outlet after if nothing else a second cycle.  
With respect to claims 2 and 15.  YAMAMOTO teaches the battery cooling system includes a top wall 25 of the case 2 (paragraph 0023).  Further there is a bottom wall 23 (paragraph 0084) and side walls (paragraph 0109).  These side walls and bottom is taken to form a tub like receiving part.  There is included at least an air supplying duct 64 (paragraph 0468) and discharge passage 57 (paragraph 0472) for the fluid to discharge out of the case.  Therefore the case is taken to be connected in a fluid tight manner so that the cooling liquid may be discharged out through the discharge passage.  
With respect to claims 3.  YAMAMOTO includes at least the passage structure body being the branching passages, and include at least the passage forming members 9 constituted by the inner walls, where the first wall passage includes walls 95-98 parallel to the other wall 90-93 (paragraph 0107-0114).  Figure 9 then shows the passage forming members 209 formed on opposite side of the cell blocks, and extend parallel to the stacking direction.  
With respect to claims 9 and 19.  YAMAMOTO teaches the case 2 has heat release accelerating portions 210, 220 on the outer surface of the sidewalls (paragraph 0160).  These heat release accelerating portions are taken to be the claimed framework-like stiffening structure.  
With respect to claims 10 and 20.  YAMAMOTO teaches a fluid flow guiding unit 7 projected from the side wall, and is constituted by projecting portions 70-72 (paragraph 0308).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-8, 11-13, 17-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (US 2015/0037632 A1) in view of SAITO (US 2011/0104548 A1).
Claim 4 is dependent upon claim 3, and claim 17 is dependent upon claim 16, both of which are rejected above under 35 U.S.C 102(a1) in view of YAMAMOTO.  YAMAMOTO teaches the two passage walls on the interior surfaces of the case 2 (Figure 1).  As seen in Figure 9, the coolant is routed to the outside of the interior of the casing, and then between the battery cells, and is exited out through discharge passage 57, which is located in a central area (paragraph 0472).  YAMAMOTO does not explicitly teach a collection passage disposed in a region of a second passage wall.
SAITO teaches a power supply device that includes plurality of battery blocks composed of cells (abstract).  Each power supply device includes four battery blocks arranged in two columns and two rows (paragraph 0057).  Fan ducts 5 or 55 are arranged inside and outside (paragraph 0057).  The cooling gas is blow into cooling gaps 4 and then discharged through separate outlet ducts 7 or 57 (paragraph 0057).  The cooling gas is forcedly blown from the inlet ducts 56 to the outlet ducts 57 in opposite directions, and cools the battery cells 1 (paragraph 0057).  The outlet duct 57 is arranged inside passes cooling gas twice as much as the inlet ducts 56 on the both sides (paragraph 0059). 
At the time the invention was filed, one having ordinary skill in the art would have been motivated to include the outlet duct 57 as taught by SAITO between the battery blocks of YAMAMOTO as this is a combination of known prior art elements in order to achieve predictable results, as both YAMAMOTO and SAITO coolant flows where the outlet is in the middle of the battery blocks, and then SAITO teaches that in such an area a duct may be formed.  In this combination of YAMAMOTO and SAITO the first passage is taken to be the passage forming member 209 and the second passage walls become the outlet duct 57 of SAITO.  Either side of the duct then is taken to be the claimed first and second housing walls.
With respect to claim 5.  YAMAMOTO teaches the battery cooling system includes a top wall 25 of the case 2 (paragraph 0023).  Further there is a bottom wall 23 (paragraph 0084) and side walls (paragraph 0109).  These side walls and bottom is taken to form a tub like receiving part.  There is included at least an air supplying duct 64 (paragraph 0468) and discharge passage 57 (paragraph 0472) for the fluid to discharge out of the case.  Therefore the case is taken to be connected in a fluid tight manner so that the cooling liquid may be discharged out through the discharge passage.  
YAMAMOTO teaches the passage forming member 9 constituted by the inner walls (paragraph 0107).  The top wall 25 then completely forms the passage (see Figure 8).  As seen in Figure 8 the top of the cover is taken to form a prat of the distribution passage.
With respect to claim 7.  YAMAMOTO teaches fluid flow guiding unit 7 project from the side wall 22 (paragraph 0308).  There are fluid flow guiding unit 8 projected from the side wall 21 (paragraph 0309).  The passage forming member 209 is formed integrally with the sidewalls 21, 22 in the case 202 (paragraph 0443).  Therefore the passage forming members 209, which is taken to be the claimed distribution passage will include the flow guiding units (paragraph 0308).  
With respect to claim 13.  YAMAMOTO teaches each projecting portion extend continuously obliquely upward towards the side wall (paragraph 0313).  As seen in Figure 7 these are taken to be oriented transversely to a stacking direction.  
With respect to claims 8 and 18.  YAMAMOTO does not explicitly teach a flow cross section of the wall passages have a flow cross section that diminishes in size in a flow direction away from an inlet such that the passage is at least one of a cuneiform and funnel shaped.
SAITO teaches temperature equalizing walls 5, 58, and 78 arranged in the inlet ducts 6, 56, and 76 to reduce the temperature difference among the battery cells (paragraph 0068).  One end part on the upstream side is tapered to get thinner toward the tip end (paragraph 0068).  The temperature equalizing walls 8, 58, and 78, the other end part on the downstream side is also getting thinner toward the tip end, and accordingly it is possible to suppress that the cooling gas flow becomes turbulent, as a result the gas can smoothly flow (paragraph 0068).  In the case 8, 58, and 78 on the upstream and downstream sides get thinner toward the tip ends, it is possible to reduce pressure loss caused by turbulent flow (paragraph 0068).  This is taken to be a flow cross section that is funnel shaped (see Figure 13) on the distribution passage.  As seen in Figure 8, the passage in the collection passage as noted above also has a flow cross section that increases in side in flow direction towards an outlet such that the passage has a funnel shape (Figure 7).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to include the temperature equalizing walls as taught by SAITO for the flow passages of YAMAMOTO, as SAITO teaches the benefits of such walls is that the temperature difference among the battery cells can be reduced (paragraph 0069).  
With respect to claim 11.  YAMAMOTO teaches the battery cooling system includes a top wall 25 of the case 2 (paragraph 0023).  Further there is a bottom wall 23 (paragraph 0084) and side walls (paragraph 0109).  These side walls and bottom is taken to form a tub like receiving part.  There is included at least an air supplying duct 64 (paragraph 0468) and discharge passage 57 (paragraph 0472) for the fluid to discharge out of the case.  Therefore the case is taken to be connected in a fluid tight manner so that the cooling liquid may be discharged out through the discharge passage.  
YAMAMOTO teaches the wall passages are formed integrally with the single wall to form a duct shape, the duct shape is formed integrally with the top wall so that the upper parts of the case are covered (paragraph 0022-0023).  YAMAMOTO teaches the passage forming member 9 constituted by the inner walls (paragraph 0107).  The top wall 25 then completely forms the passage (see Figure 8).  
With respect to claim 12.  YAMAMOTO teaches an introduction passage 58 is an internal passage of an air supplying duct 64 (paragraph 0468).  The fluid sucked into the air supplying duct 64 by force of the blowers is taken into the inside of the case 202 (paragraph 0471).  The system then includes a discharge passage 57 that communicates with the inside and outside of the case 202 (paragraph 0473).  The fluid discharge passage 57 is a passage disposed in the wall of the case 202 where the fluid discharged from the fluid discharge passage contacts before reaching the fluid suction passages (paragraph 0474).  

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach the claimed accumulator arrangements as claimed in claim 1 that further include where the cover includes a first passage wall and a second passage wall disposed opposite one another and extending in the stacking direction, where the first passage wall and second passage walls include a first displacement region or mouldings protruding therefore .

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
On pages 11-12 of Applicant Arguments/Remarks, Applicant argues against the 35 U.S.C. 102 rejection of claim 1 in view of YAMAMOTO.  Applicant argues that in YAMAMOTO fluid does not flow about a single battery stack in two opposing directions.  This argument is not persuasive.  Claim 1 recites “… the at least one passage structure body includes a distribution passage”.  Therefore the claims includes multiple passage structures, each one including one of the claimed distribution passages.  Therefore the first and second flows are taken to be from either side of the passage forming members that flow towards each other in Figure 9.  
On pages 13-14 of Applicant Arguments/Remarks, Applicant argues against the 35 U.S.C. 102 rejection of claim 14 in view of YAMAMOTO.  On page 14 of Applicant Arguments/Remarks Applicant argues that in YAMAMOTO the discharge passage is disposed above the battery cells such that fluid from the side passage and blowing passage can be discharged before flowing through the battery passages into the gathering passages.  Therefore Applicant Argues that YAMAMOTO fails to teach the flow “sequentially through the at least one inlet, the distribution passage, the at least one part interior, the collection passage, and the at least one outlet”.  This argument is not persuasive.   The examiner notes that the claim allows for additional elements to be present, therefore the sequential passage of the elements may be on the second cycle through to the outlet.  
On pages 14-15 of Applicant Arguments/Remarks, Applicant argues against the 35 U.S.C. 103 rejection of claim 5 in view of YAMAMOTO and SAITO.  Applicant argues that the cover is the top wall of YAMAMOTO.  Applicant argues that YAMAMOTO does not describe or suggest the inner walls 95-98 are portions of or connected to the top wall 25 or the cover.  This argument is not persuasive.  However, this element is shown in at least Figure 8.  Specifically the distribution passages are taken to be at least partially defined by the cover.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722